Citation Nr: 1402758	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for residuals of an appendectomy, to include a surgical scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant enlisted in the United States Army Reserve in November 1979; she had an initial period of active duty for training (ACDUTRA) from July 29, 1980 to April 9, 1981.  She subsequently enlisted in the Texas Army National Guard on June 22, 1983.  The appellant was discharged from the Texas National Guard on November 7, 1985; she was given a general discharge for unsatisfactory participation.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2012, the appellant presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In addition to the paper claims file, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does not currently contain evidence pertinent to the claims that is not already included in the paper claims file.

The issue of entitlement to service connection for residuals of an appendectomy, to include a surgical scar, is addressed in the REMAND portion of the decision below and that matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Prior to the promulgation of a decision on the appeal, the appellant withdrew the appeal as to the issue of entitlement to service connection for Crohn's disease in a written statement received in May 2010.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of her Substantive Appeal on the issue of entitlement to service connection for Crohn's disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In April 2010, the appellant filed a substantive appeal (VA Form 9) with respect to her claims of entitlement to service connection for Crohn's disease and residuals of an appendectomy, to include a surgical scar; she did not appeal the issue of entitlement to service connection for a low back disorder.  A written statement, dated in May 2010, reflects that the appellant was withdrawing her appeal for the issue of entitlement to service connection for Crohn's disease.  She also stated that she did not wish to pursue her claim for a low back disorder.

The evidence of record shows that the appellant withdrew her appeal for her claim of entitlement to service connection for Crohn's disease.  Therefore, the appeal as to that claim has been withdrawn.  See 38 C.F.R. § 20.204.  As the appellant has withdrawn her appeal as to the Crohn's disease issue on appeal, there remain no allegations of error of fact or law for appellate consideration as to that claim.

Accordingly, the Board does not have jurisdiction to review the appeal as to the appellant's claim of entitlement to service connection for Crohn's disease.  Therefore, said issue is dismissed, without prejudice


ORDER

The appeal as to the issue of entitlement to service connection for Crohn's disease is dismissed.


REMAND

The appellant is seeking service connection for the residuals of an appendectomy.  However, she has provided conflicting and contradictory information about when that operation took place.  

It is unclear from the evidence of record whether the duty to assist has been satisfied.  Therefore the Board finds that a remand is necessary.

The Board has carefully reviewed the record in order to ascertain what duty stations the appellant had and when she was stationed at them.  However, the appellant's service personnel records are not included in the evidence of record and her service medical treatment records are incomplete.  In addition, it is not clear whether the searches for the appellant's service medical treatment records ever included a search under her married name which begins with the letter "E" (as of August 1981) (initial used to protect appellant's privacy), or whether any search was ever made for records at the Texas National Guard.  On remand, this must be rectified.  Furthermore, the appellant has stated that she underwent the appendectomy while she was on ACDUTRA between July 1980 and April 1981, but the searches only included the period from January 1, 1982 to December 31, 1982, at Montcrief Army Hospital at Fort Jackson in South Carolina.

In addition, the appellant testified that her appendectomy took place while she was receiving advanced individual training (AIT) for her military occupational specialty (MOS) of medical supply specialist.  Review of the appellant's DD 214 indicates that she had a six-week training for that MOS that ended in April 1981.  This places the beginning of that training in the latter half of February 1981, and this could account for the confusion about the age of the appellant at the time of the operation as her birthday occurs at that time.  Furthermore, it appears that the appellant's AIT training took place at Fort Sam Houston in San Antonio, Texas.  (Fort Sam Houston's primary mission is medical training and support and is home to Brooke Army Medical Center.)  It does not appear that any request for hospital records was made for that facility.

On remand, the RO should search for records at the Montcrief Army Hospital for the period between July 1980 and April 1981.  The RO should also search for records from the Brooke Army Medical Center for the period between January 1981 and April 1981.

Review of the evidence of record also reveals that, in February 2009, the National Personnel Records Center (NPRC) notified the appellant that her Army personnel record was on loan to the Army Review Boards Agency because the appellant had an active case at the Army Board of Correction of Military Records (ABCMR).  There is no indication that the RO sought to obtain the decision of the ABCMR or to obtain the appellant's service personnel records after they were returned to NPRC.

The evidence of record also indicates that records for the appellant from the VA hospital in San Antonio, Texas were transferred to the VA facility in Durham, North Carolina in November 1992.  The only search request for that facility was for records dated between January 1984 and December 1986.  On remand, records from November 1992 to the present should be sought from that facility.  In addition, records dated between 1981 and 1992 should be sought at the VA hospital in San Antonio, Texas.

These considerations require further investigation because the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Take all appropriate steps to secure the appellant's Army Reserve medical treatment records or alternative records, as well as all of her Army Reserve personnel records or alternative records, from 1979 to 1986.  Be sure to search under the appellant's maiden name and her married name which begins with the letter "E" (as of August 1981) (initial used to protect appellant's privacy).  

This is to include making a request to the ABCMR to obtain a copy of the decision issued by that body as to the appellant's case, with any associated records, and at the NPRC or other sources such as the appellant's Army Reserve unit(s) for the appellant's Army Reserve personnel records and service medical treatment records.  If any location contacted suggests other sources, those sources must be encompassed by the search.

3.  Take all appropriate steps to secure the appellant's Texas National Guard medical treatment records or alternative records, as well as all of her Texas National Guard personnel records or alternative records, from 1983 to 1985.  Be sure to search under the appellant's maiden name and her married name which begins with the letter "E" (as of August 1981) (initial used to protect appellant's privacy).  

This is to include making a request to the NPRC or other sources such as the appellant's National Guard unit(s) or the Texas State Adjutant General, for the appellant's National Guard personnel records and service medical treatment records.  If any location contacted suggests other sources, those sources must be encompassed by the search.

4.  Search for records for the appellant at Montcrief Army Hospital for the period from July 1980 to April 1981.  

5.  Search for records for the appellant at the Brooke Army Medical Center for the period from January 1981 to April 1981.

6.  Search for records for records for the appellant at the VA Medical Center in San Antonio, Texas for the period from 1981 to November 1992.  Be sure to search under the appellant's maiden name and her married name which begins with the letter "E" (as of August 1981) (initial used to protect appellant's privacy).  

7.  Search for records for the appellant at the VA Medical Center in Durham, North Carolina for the period from November 1992 to the present.  Be sure to search under the appellant's maiden name and her married name which begins with the letter "E" (as of August 1981) (initial used to protect appellant's privacy).  

8.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and her representative must also be informed of the negative results and be given opportunity to secure the records.

9.  After all appropriate development has been accomplished, consider all of the evidence of record and readjudicate the issue of whether the appellant is entitled to service connection for the residuals of an appendectomy. 

10.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and her representative.  The SSOC must contain notice of all relevant actions taken on the appellant's claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


